DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	Objection to claims 5 and 13 is withdrawn.
	
3.
Terminal Disclaimer
The terminal disclaimer, filed on 07/29/2022 for later Application No. 17/184,803 has been approved

4.
Allowable Subject Matter

	Claims 5 and 13 are amended, and claims 1-20 are allowed. Kapoor (US 2008/0133517) teaches a mapping process is applied to feature vectors which are generated from actual data flows that are specifically associated with network communications, wherein the flows and/or their contents are classified and a self-organizing map corresponding to that classification is used in the mapping process. In an example, one self-organizing map may be trained with feature vectors from HTTP sessions while another is trained with feature vectors from SMTP sessions. When an incoming flow is recognized as being an HTTP session, feature vectors associated with that flow are mapped to the HTTP-trained self-organizing map (SOM), and not the SMTP-trained SOM, and the same process applies in reverse. Such recognition may be achieved by inspecting IP packet headers, IP packet payloads, destination port addresses, URLs and so forth [0172]. The mapping process involves computing the Euclidean distance between an input vector and the weight vector of an artificial neuron [0173]. The system can generate, in real time, an output map in response to a data flow. The detection process that is applied to the output is also conducted in real time. When a data flow is flagged as anomalous, it may be processed off-line and/or out of band, where a more in-depth analysis is performed [0176-0177], fig. 21-25. None of the prior arts teaches the following limitations in view of other limitations in each of the independent claims:
convert the HTTP data into a data tree object, wherein the data tree object links field values from the HTTP data; identify a field value from the data object tree, wherein the field value comprises a text string; determine a set of feature values for the field value corresponding with input features for the neural network model, wherein the set of feature values are numeric values; apply the determined set of feature values to the neural network model to generate an attack vector array, wherein: the attack vector array comprises a plurality of flag bits; and each flag bit corresponds with an attack type of a plurality of attack types; determine the attack vector array comprises at least one flag bit set; and trigger an event in response to determining that at least one flag bit is set. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494